                   IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN
_____________________________________________________________________________

AMYIAH COHOON, a minor,
by and through her parents,
Richard Cohoon and Angela Cohoon,

        Plaintiff,
                                                          Case No. 2:20-CV-620-JPS
v.

JOSEPH KONRATH and CAMERON KLUMP,

        Defendants.


                           DECLARATION OF DANIEL EZELL



STATE OF WISCONSIN           )
                             ) ss.
MARQUETTE COUNTY             )


        I, DANIEL EZELL, being first duly sworn upon oath, depose and state as follows:

        1.      I am the father of C.E., who was a Freshman at Westfield Area High School in

March of 2020. I base this Declaration on my personal knowledge.

        2.      My daughter, C.E., attended a school sponsored trip to Orlando, Florida from

March 7, 2020 until March 15, 2020 as a member of the Westfield Area High School marching

band.

        3.      Ms. Amyiah Cohoon, also attended this school sponsored marching band trip. I

know that C.E. is acquainted with Ms. Amyiah Cohoon from playing together in the marching

band and from singing together in the school choir.




                                                1

             Case 2:20-cv-00620-JPS Filed 04/24/20 Page 1 of 4 Document 24
       4.      During the Orlando trip, I know that C.E. and Ms. Amyiah Cohoon stayed in the

same hotel, rode on the same bus and were generally within close proximity of each other, as

were virtually all members of the Westfield Area High School marching band, parent

chaperones, and school faculty and staff who attended the trip. In fact, C.E. and Ms. Amyiah

Cohoon rode one row apart on the bus.

       6.      While on the Orlando trip, the Governors of both Florida and Wisconsin declared

states of emergency related to the current COVID-19 public health crisis. In Florida, this state of

emergency caused the Universal Studios theme park and the Disney World theme parks to be

closed on March 12, 2020 and March 15, 2020 respectively. This state of emergency also caused

C.E. and her classmates to return to Wisconsin earlier than was initially planned.

       7.      Approximately one week after C.E. returned from the trip to Orlando, Florida, she

called me at work to tell me about a recent social media post from Ms. Amyiah Cohoon’s

Instagram account that indicated that Ms. Amyiah Cohoon had COVID-19. In this social media

post, Ms. Amyiah Cohoon stated as follows:

       Hey guys. . . sorry I’ve been on a long break.. [sic] I won’t be back for a whole longer
       due to me noe [sic] having the COVID-19 virus . . .I don’t want the attention its just the
       truth . . . I am now in self quarantine and am not allowrd {sic} to leave my room and
       have an inhaler since they said to go home . . .best of wishes. I love you guys


       8.      When C.E. told me about Ms. Amiya Cohoon’s Instagram post, she was panicked,

scared, and worried that she would also come down with COVID-19 because of her close

proximity to Ms. Cohoon and to the other members of the Westfield Area High School marching

band who had also been in close proximity to Ms. Amyiah Cohoon.                C.E. is especially

susceptible to illness because she suffers from a rare brain condition and she is immune

compromised. Because of C.E.’s medical conditions we were not only concerned about her



                                                 2

            Case 2:20-cv-00620-JPS Filed 04/24/20 Page 2 of 4 Document 24
potential exposure to COVID-19, but also because an increase in stress could cause her

irreversible blindness or other permanent disabilities.   I was also concerned because other

members of our household are immune compromised because of various chronic medical

conditions, including C.E.’s mother, C.E.’s 81 year old grandmother, and me.

       9.      Based on Ms. Amiya Cohoon’s Instagram post, where she claimed that she had

COVID-19, C.E.’s mother encouraged C.E. to reach out to Ms. Amiya Cohoon via Instagram to

obtain more information.    Shortly thereafter, C.E. sent Ms. Amiya Cohoon a message via

Instagram asking her about her condition. Ms. Amiya Cohoon did not respond to this message

until several days later, when she wrote that her condition had gotten worse and she was taken to

the hospital seeking further treatment from complications associated with COVID-19.

       10.     Once C.E. told me about Ms. Amiya Cohoon’s Instagram post where she claimed

she had been infected with COVID-19, I immediately called Robert Meicher, District

Administrator of the Westfield School District to confirm this information and to obtain

additional details. Mr. Miecher returned my call the following day, and he left me a voicemail

message indicating that there were no confirmed cases of COVID-19 in the Westfield School

District, but given the discrepancies between the information provided by Mr. Miecher and Ms.

Amyiah Cohoon’s Instagram posts, I was still concerned that C.E. may have been exposed to

COVID-19.

       11.     Based on her recent exposure to Ms. Amiya Cohoon, who claimed to have

COVID-19, our concerns over C.E.’s especially susceptible status, and her complaints that she




                                               3

            Case 2:20-cv-00620-JPS Filed 04/24/20 Page 3 of 4 Document 24
was having trouble breathing, I took her to the Divine Savior Hospital emergency room to be

evaluated for COVID-19. C.E. was evaluated and sent home from the hospital the same day.

When C.E. claimed that she still had trouble breathing two days later, C.E.’s mother brought her

back to the Divine Savior Emergency room. C.E. was not tested for COVID-19 on either of her

hospital visits, as we were told that she did not present all of the symptoms that hospital required

to administer COVID-19 tests at that time.

        12.    Over the next several weeks, I vigilantly monitored everyone for symptoms

commonly associated with COVID-19 fearing that they would come down with this very

dangerous and contagious illness. This was especially trying for C.E., as we scrutinized every

sneeze, cough, sore throat, or other symptom that any family member presented. Especially

considering the various health concerns of the members of our household, we were stricken with

fear, anxiety, and panic over these several weeks.

        13.    This entire ordeal was a significant disturbance and disruption to our regular

family life.

Pursuant to 28 U.S.C. § 1746, I certify under penalty of perjury that the foregoing is true and

correct to the best of my knowledge.

                                              Executed this 23rd day of April, 2020.


                                              s/ Daniel Ezell
                                              DANIEL EZELL




                                                 4

          Case 2:20-cv-00620-JPS Filed 04/24/20 Page 4 of 4 Document 24
